The respondent’s petition for certification for appeal from the Appellate Court, 128 Conn. App. 389 (AC 31388), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the state deprived the petitioner of a fair trial by failing *931to disclose the victim’s plea agreement or to correct misleading testimony?”
Decided June 30, 2011
The Supreme Court docket number is SC 18810.
Robert J. Scheinblum, senior assistant state’s attorney, in support of the petition.
Damon A. R. Kirschbaum, special public defender, in opposition.